Name: 93/569/EEC: Commission Decision of 22 October 1993 on the implementing of Council Regulation (EEC) No 1612/68 on freedom of movement for workers within the Community as regards, in particular, a network entitled Eures (European Employment Services)
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  employment;  documentation;  labour market
 Date Published: 1993-11-06

 Avis juridique important|31993D056993/569/EEC: Commission Decision of 22 October 1993 on the implementing of Council Regulation (EEC) No 1612/68 on freedom of movement for workers within the Community as regards, in particular, a network entitled Eures (European Employment Services) Official Journal L 274 , 06/11/1993 P. 0032 - 0042 Finnish special edition: Chapter 5 Volume 6 P. 0118 Swedish special edition: Chapter 5 Volume 6 P. 0118 COMMISSION DECISION of 22 October 1993 on the implementing of Council Regulation (EEC) No 1612/68 on freedom of movement for workers within the Community as regards, in particular, a network entitled Eures (European Employment Services)(93/569/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1612/68 of 15 October 1968 on freedom of movement for workers within the Community (1), as last amended by Regulation (EEC) No 2434/92 (2), and in particular Articles 14, 15, 16, 17, 19, 21, 22 and 44 thereof, Having regard to the opinion of the Technical Committee on freedom of movement for workers, Whereas the objectives defined in Regulation (EEC) No 1612/68 are: - to develop cooperation between Member States and in particular between the employment services of the Member States and the Commission, - to exchange job vacancies and applications at Community level, - to ensure the exchange of information on working and living conditions between the Member States, - to coordinate and follow up the resultant exchange of information at the appropriate European level; Whereas the SEDOC system (European system for the international clearing of vacancies and applications for employment) currently in force no longer corresponds to the requirements of the labour market in Europe and hence needs to be adapted; whereas it is therefore necessary to repeal the Commission Decisions of 8 December and 14 December 1972, HAS ADOPTED THIS DECISION: Article 1 The Commission, the employment services of the Member States and any further national partners which they may have, shall create a European network of services, designated Eures (European Employment Services) responsible for developing the exchange of information and cooperation provided for in Part II of Regulation (EEC) No 1612/68. The designation Eures in an acronym which belongs exclusively to the Commission and is illustrated by a standard logo so that it can be identified by the public concerned. Use of this logo, which is defined by a graphic design scheme, shall require prior authorization by the Commission. The elements making up this network and its operations, as well as the relevant measures for its implementation, are set out in Annexes I, II, III and IV. Article 2 The Commission shall designate, within the Directorate- General of Employment, Social Affairs and Industrial Relations, the service responsible for the European Coordination Office established under the terms of Article 21 of Regulation (EEC) No 1612/68 and for implementing the Eures network. Article 3 The Commission Decisions of 8 and 14 December 1972 are repealed. Article 4 The Decision is addressed to the Member States. Done at Brussels, 22 October 1993. For the Commission Padraig FLYNN Member of the Commission (1) OJ No L 257, 19. 10. 1968, p. 2. (2) OJ No L 245, 26. 8. 1992, p. 1. ANNEX I 1. GENERAL DESCRIPTION OF THE EURES NETWORK 1.1. Definition Eures is a network made up of the national employment services, their eventual partners and the Commission, and is responsible for exchanging information specified by Regulation (EEC) No 1612/68, and providing the information to potential users. It is based on a computer system and a uniform exchange defined by the present decision. 1.2. Members - The employment services of the Member States. - The Commission of the European Communities, through the European Coordination Office defined in Articles 21 and 22 of Regulation (EEC) No 1612/68. - Public or private partners of the employment services operating under national legal provisions in the field of employment and approved by them, who have signed an agreement with the Commission. - The social and economic partners designated by conventions establishing a crossborder Eures. 1.3. Information to be exchanged - Information (in accordance with Article 15 of Regulation (EEC) No 1612/68) on vacancies and applications for employment in another Member State. - Information on the state and trends of the labour market broken down by regions, sectors of activity, and, if necessary by level of worker qualification (Article 14 (1) of Regulation (EEC) No 1612/68) - Information on living and working conditions in the Member States (Article 14 (3) of Regulation (EEC) No 1612/68). 1.4. The information exchange system A computer system and a uniform procedure for exchanging information are part of the network. Members of the Eures network have access to this system via national computer systems within the employment services or by using specific workstations that are directly linked to the Eures computer system. 2. STRUCTURE AND PROCEDURE FOR EXCHANGING INFORMATION To exercise the right to freedom of movement within the Community, workers need access to information on available jobs and living and working conditions in the Member States of the Community. Employers must also, in order to satisfy their needs with regard to recruitment, be able to advertise their vacancies and access applications from different Member States of the Community. 2.1. Advertising and Processing vacancies in the Eures network (Articles 15 and 16 of Regulation (EEC) No 1612/68) 2.1.1. Definition The circulation of vacancies in the Member States is at the centre of the Eures network information exchange system. Regulation (EEC) No 1612/68 provides for the circulation of information concerning 'vacancies which could be filled by nationals of other Member States'. These vacancies, hereafter called 'Euro-vacancies' are defined as follows: 'vacancies more likely to be filled if advertised at Community level, as more quality applications shall be received'. A non-exhaustive list of these categories of vacancies is given in Annex II. 2.1.2. Processing in the Eures-network 2.1.2.1. Processing of Euro-vacancies requires: - rapid circulation of information between the local employment service which receives the employer's offer, and potential applicants in all Member States of the Community, - full responsibility of that local service for advertising it and processing subsequent applications, - sufficient information on vacancies, thus allowing potential candidates to apply where appropriate, and avoiding superfluous journeys, - that the overall responsibility falls on the employment services and their partners who belong to the network. 2.1.2.2. To this end the members of the Eures network take it upon themselves: - in the case of vacancies advertised to other Member States: - to inform employers of Eures, persuading them to advertise their vacancies and accept applications of European level, - to advertise vacancies through Eures, - either because they are Euro-vacancies, - or because an employer requests that the vacancy be advertised at Community level, - to withdraw advertised vacancies when they have been cancelled or filled, - to provide supplementary information on the vacancies advertised, to allow potential applicants to make decisions, setting in motion the placement process. A contact person must be designated to supply this information, - to receive and process applications from the different employment services and their partners relating to the vacancies advertised, - to inform the originating service of the results of the placement process, within a time limit to be laid down by the members of the Eures network, - in the case of vacancies from other Member States: - to direct the vacancies received towards the local addressee(s), if indicated by the source service, - to process these vacancies in at least the same way as national vacancies with comparable features. 2.1.2.3. The information disseminated concerning vacancies contains two parts: - the first part contains the data corresponding to the criteria listed in Annex III. These data are classified in a particular order and coded at Community level. Coding is done automatically with the aid of conversion tables, whose creation and updating are the responsibility of the employment services of the Member States and their partners, - a second part, describing the vacancy, complementary to the first part, and drawn up in free text. 2.1.2.4. The transmission and follow-up procedures for applications will be established by the European Coordination Office in cooperation with the Technical Committee and the members of the Eures network. 2.2. Advertising and Processing vacancies addressed to non-Member States (Article 15 (1) (b) of Regulation (EEC) No 1612/68) 1.6.1. Definition Article 15 (1) (b) of Regulation (EEC) No 1612/68 provides for the advertising of vacancies from Member States to non-Member States, while obliging national employment services and their network partners to advertise these vacancies within the Eures network at the same time. This advertising within Eures should permit: - transparency of the European labour market, - priority for of workers who are citizens of the Community. 2.2.2. Processing these vacancies, in the context of the Eures network This processing is identical to that described in Chapter 2.1.2: - the firms advertising the vacancies are informed of the advertising of their vacancies at Community level, - they are required to give priority to applications from Community nationals of the Member States, - if the vacancies apply to seasonal workers, they can be transmitted in accordance with special needs, i.e. establishing lists that include essential information for global use. 2.3. Advertising and processing applications (Article 15 (1) (c) of Regulation (EEC) No 1612/68) The advertising of vacancies within the European Community via the Eures network satisfies the basic information needs of potentially-mobile European citizens, and of businesses which wish to widen their range of potential recruitees. The advertising of applications for employment is also an important concern. This advertising enables people to advertise their wish to be mobile, even in the absence of corresponding vacancies. 2.3.1. Definition Efficiency within the Eures network requires that only information genuinely useful to citizens and businesses will be circulated. Employers are particularly interested by requests for mobility from those with the relevant qualifications, experience and linguistic knowledge. A non-exhaustive list of such requests is given at Annex IV. 2.3.2. Processing of applications for employment in the Eures network. The employment services and their partners must: 2.3.2.1. in the case of applications for employment addressed to other Member States: - inform Eures users and others of the two possibilities offered to them: - to reply to vacancies advertised through Eures, - in the absence of a vacancy that suits them, to advertise their readiness to go to another Member State, - enter their application for employment in the Eures network using the system designed for this purpose and to direct it to the desired Member State(s), - inform the applicant of any responses to his application, within a period not exceeding one month (Article 16 (2) of Regulation (EEC) No 1612/68), - update, in line with procedures yet to be defined, the information transmitted concerning the applicants; 2.3.2.2. in the case of applications for employment coming from other Member States: - direct these applications towards the local service(s), possibly already indicated by the source employment service, - treat the applications as at least as equivalent to national or regional applications, - inform the source service of the results, within a period not exceeding one month (Article 16 (2) of Regulation (EEC) No 1612/68) A computer system for disseminating applications for employment in the context of Eures must be created once the system for processing the vacancies described in this decision has been perfected. In the meantime, each employment service and its potential partners must, in agreement with the Commission of the European Communities, propose a means of disseminating and processing applications with a Community dimension so as to guarantee the points mentioned above. 2.4. Advertising through Eures of information, by region and branch of activity, on applicants willing to accept employment in another country (Article 15 (1) (d) of Regulation (EEC) No 1612/68) 2.4.1. Definition The possibility offered to employment services of the Member States by the Eures network to advertise Euro-vacancies and applications and also to choose the services to which these data are targeted, provides to give all useful information to the advertising services. It allows these services to identify the services in the Member States where they may a high quantity of potential applications. 2.4.2. Preparation and processing of the information The information referred to Article 15 (1) (d) of Regulation (EEC) No 1612/68 is determined by each Member State systematically evaluating mobility needs. In particular all applicants for employment who are registered with the employment services and their possible partners shall be asked about their willingness to accept, if relevant, employment in another Member State. These data shall be presented by region and branch of activity (NACE nomenclature). The branch of activity is that in which employment is sought, or failing this, that of the applicant's last job. These data shall be transmitted regularly to the Commission, which shall be responsible for circulating them to all members of the Eures network. The evaluation methodology used by the employment services shell be notified to the European Coordination Office. 2.5. General information and information on working and living conditions (Articles 14, 19 and 21 of Regulation (EEC) No 1612/68) 2.5.1. The objective of the database and nature of the information The objective of the database is to provide answers to questions on worker mobility, by providing users of the Eures network with information on working and living conditions in the different Member States. The database facilitates the free movement of workers through the information it provides, notably as regards: - the labour markets and their evolution in the Member States and also in the regions, as well as the services offered by the employment services, - working conditions, including relevant legislation, - information on job-seeking, such as advertisements, job-seeking strategies, curriculum vitae, standards relating to interviews, recruitment procedures, and counselling services, - living conditions, including accommodation, education, taxation, cost of living, health, recreation, - the programmes and services of the European Community, particularly those that facilitate mobility, - the transfers of rights and procedures in the field of social security, - opportunities and procedures for self-employed persons, - training opportunities, - comparability of qualifications, - administrative procedures linked to mobility, - useful addresses and contacts for more specialized information. The information shall be presented in a user-friendly manner in all official languages. 2.5.2. The users of the database Access to the general information data base is available to: - members of the Eures network, - other bodies or individuals approved by the Eures members. The access conditions are to be negotiated and will be the subject of an agreement between the parties. 2.5.3. Organization and functioning of the database General management of the database is the responsibility of the Commission and the other members of the Eures network. The managers will hold meetings regularly, at least once a year. 2.5.4. Collecting and supplying the information The Commission coordinates the collection and presentation of the information in the following manner: - the employment services and other partners transmit to the Commission all information they consider relevant and which responds to particular questions raised, - other competent institutions in the Member States may be requested to provide information, where relevant, - Euro-advisers shall provide information, - the Commission itself shall provide information, - the Commission collects and prepares all this information for the database. 2.5.5. Verification of the information If the information provided to the database does not come from the Commission or other institutions of the Member States, it shall be verified with the Member State concerned as follows: - the information is addressed to the Member State concerned for verification at an appropriate level, - the employment service receives a copy of the information, - after six weeks the information will be put into the system. Nonetheless, the Commission may include information yet to be verified in the database, provided its status is clearly indicated. The verification procedure is designed purely to establish the accuracy of the information. Information contained in the database does not necessarily reflect the position or opinion of the Commission. 2.5.6. Evaluation of the information The objective of evaluating the information is: - to ensure that the information contained in the database corresponds to the overall objective of facilitating worker mobility, - to ensure that the information is clearly presented. Evaluation is carried out through systematic consultation at least once every 12 months, with an evaluation group or independent experts. 2.5.7. Updating the information It is the responsibility of each Member State and its institutions to supply any changes necessary as regards the data base information. However, the Commission will ensure regular monitoring: - by requesting supplementary information and/or information on changes from the Euro-advisers, - by requesting information and updates in regular collaboration with the evaluation group, - by specifying, if necessary, other ways of obtaining information about changes, depending on the circumstances. All new information must be verified as set out at point 2.5.5. 2.6. Ethical rules concerning the use of the Eures network The information on vacancies and applications for employment advertised in the context of the Eures network is introduced under the explicit responsibility of the source services, which must thus check beforehand that this information complies with the rules relating to non-discrimination of racial, sexual, political or religious nature in the Member States. In the case of applications for employment advertised in the network, candidates for mobility must expressly ask for information concerning them to be advertised. Access and use of the Eures network is free of charge both to workers and employers. The database information will be available either wholly or in part to the network members as agreed with whoever provides the information. 3. THE COMPUTER SYSTEM ESTABLISHED FOR THE EURES NETWORK Article 15 (2) of Regulation (EEC) No 1612/68 quoted above provides for the circulation of details on vacancies and applications within a uniform system. This uniform system shall use computer resources already available to the Member States' employment services and their partners, plus a computer system established by the Commission of the European Communities, to transfer data between the relevant services of the Member States as well as to manage data information. The format of the messages concerning vacancies and applications advertised by the system, electronic thereof and the procedures for accessing this information will be subject to a uniform procedure, the details of which will be defined at a later stage, through agreement between the employment services of the Member States and the European Coordination Office. The system established by the Commission will have the following functions: - exchange of details on vacancies and applications between the employment services of the Member States, - access to a database maintained and managed by the Commission relating to general information and working and living conditions, - access to the electronic mail service, permitting the exchange of informal information with a view to facilitating placement. A key aspect of the computer system shall be the European Coordination Office, which will permit the monitoring and evaluation of information flows and the production of statistics relating to the state of the labour market. If they wish, the employment services and their partners may integrate the process of introducing details on Euro-vacancies and applications in their national computer systems. In the absence of such measures, terminals are installed at key points within employment services and their partners providing direct access to the abovementioned system. 4. THE ROLE OF MEMBERS OF THE EURES NETWORK 4.1. Employment services The information, advisory and placement tasks which the Member States have entrusted to the employment services and their partners, mean that the employment services have a key role within the Eures network. In order for Eures to be fully effective, this means that all employment services be associated with the Eures network. However, Regulation (EEC) No 1612/68 provides that specialist services designated by each Member State may have a particular role. These services are based on the national network of agents known as 'Euro-advisers', who have received appropriate professional training under the aegis of the Commission. Their function, status and working tools are described below. 4.1.1. Function of the Euro-advisers The decision to more from one country to another, to be confronted by new living and working conditions, requires information, counselling and specific assistance specially designed for mobile workers. An employer's intention to recruit at European level, or to extend its production activities or services to another country within the Community, also needs specialist advice. Supplying this advice and information on the European labour market, is the role of the Euro advisers. Depending on the tasks entrusted to them at national level, they may also support or carry out placement operations at Community level. 4.1.2. Status of the Euro-advisers at national and Community level The Euro-advisers work in the framework of their institution, which chooses them, and determines their numbers, their workplace, and their mode of activity (full or part-time). Their institutions, within their national and Eures frameworks, determine tasks which are responsibility of the Euro-advisers. The Euro-advisers cooperate at national level and with the services concerned with problems of employment and/or vocational training, and are in direct contact with the workers and employers who are potential Eures users. The Euro-advisers also belong to a Community network. To this end they have contacts with the national institutions which are active in the Community and regularly participate in working meetings where they can exchange information and expertise. They undergo basic training and continuous training, organized under the aegis of the Commission of the European Communities, in liaison with the national services. The national institutions communicate to the Commission all changes within the national Euro-adviser network as regards: - the names, title and work address of the persons concerned, - their geographical and sectoral field of activity. 4.1.3. The Euro-advisers' working conditions The national institutions with the Commission's financial and technical support provide their Euro-advisers with the necessary resources for carrying out their tasks. This concerns in particular: - workplace equipment, which will allow them to access the Eures computer system, either directly or via the national system, - tools necessary for information guidance and counselling at national and European levels. 4.2. Other members of the network (Article 17 of Regulation (EEC) No 1612/68) Various organizations are active in the field of employment in the Member States and participate in the exchange of information in the context of the Eures-network. Their activities must be authorized by the Member States and must fall within the scope of the objectives defined by Regulation (EEC) No 1612/68. 5. SPECIFIC FORMS OF THE EURES NETWORK (ARTICLE 17) Although the majority of the employment services are national, and may have an exclusive or almost exclusive legal framework as concerns job placement, regions are increasing their role in employment matters, as are organizations separate from the employment services and often specializing in certain professions or categories of employees. 5.1. Regional services (Article 17 (a) (i) and (ii)) Regional services of two or more neighbouring Member States, with the authorization of their central employment services, may organize direct exchanges exchanges of information between themselves within the provisions of Regulation (EEC) No 1612/68. These exchanges should however occur within the framework of the Eures network as laid down in this Decision. At cross-border level, these regional services, in accordance with their capabilities and the approval of their central services, may if necessary (Article 17 (b)) create cooperation structures between their services with a view: - to ensure circulation of information concerning vacancies and applications between the border regions concerned, with a view to informing the public, - to provide similar information concerning living and working conditions in the regions concerned, - to draw up an inventory of vocational training opportunities and to make it accessible to the public, - to set up a framework for dialogue and consultation between management and labour in the domain of employment. The economic and social partners, and in general all institutions concerned with employment problems and vocational training in the border regions concerned, shall contribute to the functioning of these cooperation structures mentioned above. 5.2. Services specializing in certain professions or categories of employees These organizations within the different Member States, once they are operating within a recognized legal framework and with the agreement of the employment services, may establish direct cooperation with each other. This cooperation, inasmuch as it involves exchange of information as foreseen by the Regulation (EEC) No 1612/68, should be coordinated or integrated with the Eures network as set out by this Decision. 6. PROMOTION OF THE EURES NETWORK-COMMUNICATION The effectiveness of the Eures network requires that potential users (individuals and businesses), plus employees of the employment services and their partners are all aware of what the network has to offer. For this reason both internal and external long-term communication strategies must be developed. The employment services and their partners are responsible for preparing this plan and for developing it in close liaison with the Commission. The Commission proposes an overall strategy, designed to ensure the consistency and cohesion of the network vis-Ã -vis its users. In particular, the Commission proposes, in order to support the national communication actions. - seminars for all Euro-advisers, - booklets and up-dates on the network's activity, - promotional material for the network. 7. COORDINATION AND MANAGEMENT OF THE EURES NETWORK 7.1. The European Coordination Office (Articles 21 and 22 of Regulation (EEC) No 1612/68) The constant development of the Eures network as well as the motivation of members and partners in this network justifies the creation of a coordination and technical support structure known as the European Coordination Office. This office, established within the Commission, is responsible in particular for: - promoting, at Community level, the clearing of vacancies and applications by coordinating the necessary technical operations, - analysing movement of workers and providing information on likely market trends within the Community, - contributing to establish, in collaboration with the Technical Committee on Free Movement, the national employment services and their partners, the means necessary at administrative and technical level for achieving the objectives laid down in the Regulation (EEC) No 1612/68. 7.2. The Technical Committee on Free Movement (Article 32 et seq. Regulation (EEC) No 1612/68) The Technical Committee, which is composed of representatives of the governments of the Member States, is responsible for helping the Commission to prepare, promote and monitor all technical work and measures giving effect to the Regulation referred to by this Decision. 7.3. The working party of the members of the Eures network The work of the Commission and that of the Technical Committee for Free Movement on the maintenance and development of Eures, in accordance with the needs of the final users must be explained and supported by those operating the network in the Member States. A working party consisting of representatives of the Commission, the employment services and their partners shall therefore be established. It may also be widened to include: - representatives of Eures partner organizations at Community level and in the crossborder structures (Eures Crossborder), - all experts outside the Eures network who are capable of contributing to development of the network. The meetings of this working party are organized at the Commission's initiative or at the express request of the members of the Eures network or the Technical Committee on Free Movement. ANNEX II NON-EXHAUSTIVE LIST OF THE TYPES OF VACANCIES WITH A COMMUNITY DIMENSION - Vacancies for managers, engineers, senior technicians etc. in which the applicants must have a level of study or training of at least three years after the leaving certificate, or equivalent experience. - Vacancies in certain economic sectors with strong international links (for example tourism, hotel business, transport). - Vacancies involving the practical use of several languages. - Vacancies, necessitating work experience in countries other than that in which the post is available. - Vacancies which are unfilled due to the lack of qualified applicants within the Member State concerned. - Vacancies which the employment service believe can be filled by workers available in another Member State. - All vacancies where the employer formally requests circulation of details at European level. ANNEX III EURES - UNIFORM SYSTEM System details Vacancy reference number (Eures and national codes) Input identifer (the person or system originating the data) Date vacancy is registred Addresses to which the vacancy is targeted Vacancy details Job title Occupational code (Eures and national codes) Activity code (Eures and national codes) Salary Type of contract Number of posts available Job location (country and region) 10 to 15 lines of free text Applicant details Education level required Professional qualifications required Languages required Employer details Employer name and coordinates Name of employer contact ANNEX IV NON-EXHAUSTIVE LIST OF TYPES OF APPLICATIONS FOR EMPLOYEMENT WITH A COMMUNITY DIMENSION Types of applications justifying circulation at European level with the applicant's consent: - applications for employment where the applicant possesses a diploma, a qualification and/or experience required in another Community Member State, - applications for employment in respect of which the applicant uses one or several languages other than his or her mother tongue, - any application for employment where the applicant formally requests circulation at European level.